DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/20 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 12/31/20. Claims 1-257, 290, 291, 314 and 339-341 are cancelled. Claims 348-356 are new. Claims 258-289, 292-313, 315-338 and 342-356 are currently pending and an action on the merits is as follows.

Claim Objections
Claims 273, 275, 302, 304, 316, 328, 349, 352 and 355 are objected to because of the following informalities:  They all recite the tradenames Bluetooth or Zigbee which need to be changed to their generic protocol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 258, 288, 316 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if “the detection unit” recited is the same or different than the wireless detection unit. Additionally is the “a measurement made by the ambient sensor” the barometric pressure or a different measurement?
Claims 258, 288 and 316 recites the limitation "the detection unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 280, 308 and 332 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how and when the validity of the data is determined.
Claims 281, 309 and 333 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how and when the success of the data collected is determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 315 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 315 does not further limit its parent claim as it recites the fingerprint sensor already recited in claim 288.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 258-260, 264-278, 282, 283, 342 and 348-350 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. US 2009/0056708 in view of Anderson et al. US 5,502,660, Proud et al. US 2014/0247137 and Gropper et al. US 5,540,220.
Regarding claim 258, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on data collected using the pneumotach and a measurement made by the ambient sensor. Anderson discloses a similar spirometry device with an ambient sensor that can determine barometric pressure ([C3 L20-28]) and assessing the pulmonary function based on the data collected using the pneumotach and a measurement from the ambient sensor ([C1 L30-40]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the ambient sensor of Anderson in order to measure the ambient air and compensate for density changes in the spirometric readings ([C1 L30-40]).
 	Stenzler does not disclose wherein the base station comprises an integrated biometric sensor, wherein the integrated biometric sensor is a fingerprint sensor. Proud teaches a similar device that uses biometric data to allow access to the device data ([¶151,153,156]) and an ambient sensor ([¶289]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Proud in order to limit access to the device information ([¶153]).

Regarding claim 259, 282, Stenzler discloses the detection unit and base station further comprises a power source ([¶79]).  
Regarding claim 260, 283, Stenzler discloses detection unit and base station power source is a battery ([¶79]).  
Regarding claims 264 and 265,  Proud discloses the detection unit further comprises a gyroscope or an accelerometer and the gyroscope or accelerometer detects axial changes including orientation, rotation, and vibration ([¶130]).  
Regarding claim 266, Stenzler discloses the detection unit or the base station further comprises one or more indicator elements ([¶79] display 31).  
Regarding claim 267, Stenzler discloses the one or more indicator elements comprises one or more audible source ([¶18]).  
Regarding claim 268,  Stenzler discloses the one or more indicator elements comprises one or more light emitting diodes ([¶18]).  
Regarding claim 269 and 270, Stenzler discloses the one or more light emitting diodes direct a subject or a user and the one or more light emitting diodes direct the subject to inhale, 
Regarding claim 271, Stenzler discloses wherein the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 seconds ([¶58]).  
Regarding claim 272, Stenzler discloses  the detection unit transmits data to the base station over a network ([¶40,47,79] Stenzler does not specifically disclose wireless network for the detection devices however it would have been obvious for one of ordinary skill in the art prior to the time of filing to use a wireless network between the base station and detection device as discloses using a wireless network for communicating the data from the base station and Proud shows it was known prior to the time of invention to use wireless communication between the detection device and the base station ([¶11]).  
Regarding claim 273, Proud teaches the detection unit transmits data to the base station via a Bluetooth connection ([¶67]).  
Regarding 274, Stenzler discloses the network is a wireless network ([¶40,47]).  
Regarding claim 275, Stenzler discloses the base station communicates with the detection unit using Bluetooth, ZigBee, Infrared Transmission, short-range wireless communications ([¶40,47] infrared and short range wireless are used).  
Regarding claim 276, Stenzler discloses the base station communicates with two or more detection units ([¶79] device 10 and 20).  
Regarding claim 277, Stenzler discloses the detection unit and the base station are separated by a distance ([FIG3]).  
Regarding 278, Stenzler discloses the base station further comprises a visual display ([¶79] display 31).  
Regarding claim 342, Stenzler does not specifically disclose the feature is spirometric data. Proud teaches a similar device that uses biometric data to allow access to the device data ([¶151,153,156]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Proud in order to limit access to the device information ([¶153]).
Regarding claim 348, Anderson teaches the system further comprises a temperature sensor and a humidity sensor ([C3 L20-28]).
Regarding claim 349, Proud teaches the temperature sensor and the humidity sensor are connected to the system by a Bluetooth connection ([¶67]). 
Regarding claim 350, Anderson teaches the system is configured to compensate or adjust the data collected using the pneumotach tube based on a measurement made by the temperature sensor and a measurement made by the humidity sensor ([C1 L30-40]).

Claims 261-263 and 284-286 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al. and Gropper et al. further in view of Nothacker et al. US 2015/0164416.
Regarding claims 262, 263, 285, 286, Stenzler as modified does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Nothacker as it is no 
Regarding claims 261, 284, Nothacker teaches the battery is a lithium ion battery pack ([¶83]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Stenzler with the teachings of Nothacker as it is no more than the simple substitution of one known element for another as Stenzler discloses a battery ([¶79] of Stenzler) and Nothacker teaches a known type of battery that can be used.   

Claim 287 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al. and Gropper et al. further in view of Dieffenderfer et al. US 2017/0007159.
Regarding claim 287, Stenzler as modified does not specifically disclose the ambient sensor is a humidity sensor.  Dieffenderfer, however, teaches a spirometry device that has a humidity sensor ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Dieffenderfer in order to measure the humidity of the patients breath or of the ambient air ([¶40])

9201493_i.doc -4-Application No. 15/468,613 Claims 279-281 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al., and Gropper et al. further in view of Burton US 2007/0032733. Amendment dated: June 5, 2017  
Regarding claim 279, Proud teaches processing the data in real-time ([¶87]) but not displaying it in real-time. Burton, however, discloses a physiological measurement device that 
Regarding claim 280, Burton teaches the visual display comprises an animated icon indicating the validity of the data in real-time ([¶467]).  
Regarding claim 281, Burton teaches the visual display displays a user icon or a subject icon that provides feedback regarding the success of the data collected by the detection unit ([¶467]).  

Claims 288-306, 310-313, 315-330, 334-337, 343-344 and 351-356 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al.,  Nothacker et al. and Gropper et al. 
Regarding claim 288, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and selectively permits access to a feature of the system ([¶78] the display has buttons for selecting and changing display information and settings) and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on 
 	Stenzler does not disclose wherein the base station comprises an integrated biometric sensor, wherein the integrated biometric sensor is a fingerprint sensor. Proud teaches a similar device that uses biometric data to allow access to the device data ([¶151,153,156]) and an ambient sensor ([¶289]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Proud in order to limit access to the device information ([¶153]).
 	Stenzler as modified does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil or a touch screen.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]) and that uses a touch screen ([¶35]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Nothacker as it is no more than the simple substitution of one known element for another to obtain predictable results. Specifically swapping one charging modality for another that both result in charging the detection device. 
 	Stenzler does not specifically disclose a disposable pre-calibrated pneumotach tube operable with the detection unit to assess pulmonary function. Gropper teaches a breath 
Regarding claims 289, 310 and 334 Stenzler discloses the detection unit and base station further comprises a power source ([¶79]).  
Regarding claim 290, 311 and 335, Stenzler discloses the power source is a battery ([¶79]).  
Regarding claims 291, 312 and 336, Nothacker teaches the battery is a lithium ion battery pack ([¶83]).
Regarding claims 292, 313, 317 and 337, Nothacker discloses the charging receiver coil is a wireless charging receiver coil ([¶84]).  
Regarding claims 293, 294, 318 and 319, Nothacker discloses the detection unit further comprises a gyroscope or an accelerometer and the gyroscope or accelerometer detects axial changes including orientation, rotation, and vibration ([¶36,40]).  
Regarding claims 295 and 320, Stenzler discloses the detection unit or the base station further comprises one or more indicator elements ([¶79] display 31).  
Regarding claims 296 and 321, Stenzler discloses the one or more indicator elements comprises one or more audible source ([¶18]).  
Regarding claims 297 and 322,  Stenzler discloses the one or more indicator elements comprises one or more light emitting diodes ([¶18]).  
Regarding claims 298, 299, 323 and 324, Stenzler discloses the one or more light emitting diodes direct a subject or a user and the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale ([¶18] the indicator is used to alert the subject after inhalation is over).  
Regarding claims 300 and 325, Stenzler discloses wherein the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 seconds ([¶58]).  
Regarding claims 301 and 326, Stenzler discloses  the detection unit transmits data to the base station over a network ([¶40,47,79] Stenzler does not specifically disclose wireless network for the detection devices however it would have been obvious for one of ordinary skill in the art prior to the time of filing to use a wireless network between the base station and detection device as discloses using a wireless network for communicating the data from the base station)
Regarding claim 302, Nothacker teaches the detection unit transmits data to the base station via a Bluetooth connection ([¶68]).  
Regarding claims 303 and 327, Stenzler discloses the network is a wireless network ([¶40,47]).  
Regarding claims 304 and 328, Stenzler discloses the base station communicates with the detection unit using Bluetooth, ZigBee, Infrared Transmission, short-range wireless communications ([¶40,47] infrared and short range wireless are used).  
Regarding claims 305 and 329, Stenzler discloses the base station communicates with two or more detection units ([¶79] device 10 and 20).  
Regarding claims 306 and 330, Stenzler discloses the detection unit and the base station are separated by a distance ([FIG3]).  
Regarding claim 315, Stenzler does not disclose wherein the base station comprises an integrated biometric sensor, wherein the integrated biometric sensor is a fingerprint sensor, wherein the base station further comprises an ambient sensor. Proud teaches a similar device that uses biometric data to allow access to the device data ([¶151,153,156]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Proud in order to limit access to the device information ([¶153]).
Regarding claim 316, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on data collected using the pneumotach and a measurement made by the ambient sensor. Anderson discloses a similar spirometry device with an ambient sensor that can determine barometric pressure ([C3 L20-28]) and assessing the pulmonary function based on the data collected using the pneumotach and a measurement from the ambient sensor ([C1 L30-40]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the ambient sensor of Anderson in order to measure the ambient air and compensate for density changes in the spirometric readings ([C1 L30-40]).

 	Stenzler as modified does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil or a touch screen.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]) and that uses a touch screen ([¶35]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Nothacker as it is no more than the simple substitution of one known element for another to obtain predictable results. Specifically swapping one charging modality for another that both result in charging the detection device. 
 	Stenzler does not specifically disclose a disposable pre-calibrated pneumotach tube operable with the detection unit to assess pulmonary function. Gropper teaches a breath monitoring system that uses a pre-calibrated pneumotach ([C7 L23-30] flow sensor could be a pneumotachograph [C13 L29-45] the flow sensor is precalibrated). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the pre-calibrated pneumotach of Gropper in order to eliminate the need for further calibration of the flow sensor ([C13 L29-45]).
 The references do not specifically disclose wherein the fingerprint sensor is located between a docking cradle and a touch visual display. However, at the time the invention was 
Regarding claims 343 and 344, Stenzler does not specifically disclose the feature is spirometric data. Proud teaches a similar device that uses biometric data to allow access the device data ([¶151,153,156]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Proud in order to limit access to the device information ([¶153]).
Regarding claims 351 and 354, Anderson teaches the system further comprises a temperature sensor and a humidity sensor ([C3 L20-28]).
Regarding claims 352 and 355, Proud teaches the temperature sensor and the humidity sensor are connected to the system by a Bluetooth connection ([¶67]). 
Regarding claims 353 and 356, Anderson teaches the system is configured to compensate or adjust the data collected using the pneumotach tube based on a measurement made by the temperature sensor and a measurement made by the humidity sensor ([C1 L30-40]).

Claims 307-309 and 331-333 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al., Nothacker et al. and Gropper et al. further in view of Burton US 2007/0032733. Amendment dated: June 5, 2017  
Regarding claims 307 and 331, Stenzler does not disclose displaying it in real-time. Burton, however, discloses a physiological measurement device that displays data in real- time ([¶97]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Burton in order to provide real-time monitoring ([¶97])
Regarding claims 308 and 332, Burton teaches the visual display comprises an animated icon indicating the validity of the data in real-time ([¶467]).  
Regarding claims 309 and 333, Burton teaches the visual display displays a user icon or a subject icon that provides feedback regarding the success of the data collected by the detection unit ([¶467]).  

Claims 338 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al., Nothacker et al., and Gropper et al. further in view of Dieffenderfer et al. 
Regarding claim 338, Stenzler as modified does not specifically disclose the ambient sensor is a humidity sensor.  Dieffenderfer, however, teaches a spirometry device that has a humidity sensor ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Dieffenderfer in order to measure the humidity of the patient’s breath or of the ambient air ([¶40]).

Claims 345 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al. and Gropper et al. in view of Forbes et al. US 2011/0092840.
Regarding claim 345, Stenzler does not specifically disclose pnuemotach is a Lilly-type. Forbes teaches a similar type air flow device that uses a lilly-pneumotachometer ([¶9,11,12]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Forbes as it is no more than the combination of prior art elements via known methods.

Claims 346 and 347 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Proud et al.,  Nothacker et al. and Gropper et al. in view of Forbes et al. US 2011/0092840.
Regarding claims 346 and 347, Stenzler does not specifically disclose pnuemotach is a Lilly-type. Forbes teaches a similar type air flow device that uses a lilly-pneumotachometer ([¶9,11,12]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Forbes as it is no more than the combination of prior art elements via known methods.


Response to Arguments
Applicant’s arguments with respect to claims 258-289, 292-313, 315-338 and 342-356 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

9201493 i.doc - 7-Application No. 15/468,613Amendment dated: June 5, 2017  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793